23DETAILED ACTION
Claims 1, 3-10, 12-19 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amendments focus the limitations to priority, whereas before they provided a tiered system of number of rules or total priority.

The previously applied prior art, based on The Cascades Framework for Query Optimization, cannot be applied, because the claim requires “each of the access paths for the second query being associated with respective ones of the rules.”  This is also the feature that the examiner could not find in an analogous art reference.

Note difference between AFCP claims and instant claims is that the AFCP claims had removed the quantity of rules evaluation from the previously-tiered evaluation, but retained that language elsewhere in the claim.  The current claims do not contain such language, thus no longer raising a question of indefiniteness.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        22 Jan 21